COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ADRIAN HERRERA,                                 §             No. 08-19-00282-CR

                                Appellant,        §                Appeal from the

  v.                                              §         409th Judicial District Court

  THE STATE OF TEXAS,                             §           of El Paso County, Texas

                                Appellee.         §             (TC# 20160D05732)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF MARCH, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.